Name: Council Regulation (EEC) No 3900/91 of 16 December 1991 suspending Common Customs Tariff duties for products covered by Regulation (EEC) No 3833/90 and originating in Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua and Panama
 Type: Regulation
 Subject Matter: America;  tariff policy;  international trade
 Date Published: nan

 31 . 12 . 91 Official Journal of the European Communities No L 368 / 11 COUNCIL REGULATION (EEC) No 3900/91 of 16 December 1991 suspending Common Customs Tariff duties for products covered by Regulation (EEC) No 3833 /90 and originating in Costa Rica, El Salvador, Guatemala, Honduras , Nicaragua and Panama overall purpose is to help resolve the problems of the Central American isthmus, which have , in particular , been worsened by the effects of the current economic recession , provides that the Contracting Parties shall undertake to promote the harmonious development, diversification and qualitative improvement of their trade, with a view to maximizing such trade ; Whereas the countries of the Central American isthmus are today engaged in the consolidation of peace and democracy, which calls for the mobilization of all their economic resources and backing from the international community ; Whereas the Community has been constant in its support for peace and development in the Central American isthmus ; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission ( ! ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 3835 /90 ( 4 ) applies tariff preferences to Bolivia , Colombia , Ecuador and Peru in order to help these countries halt the growth in the production of, arid trade in , cocaine , which threaten their social integrity and so damage their economies that their development is at risk ; Whereas the application of Regulation (EEC) No 3835 /90 was extended until 31 December 1992 by Regulation (EEC) No 3587/ 91 (5 ); Whereas it has been established that the countries of the Central American isthmus are being increasingly used as a staging post on the route of narcotic drugs from the Andean region to North America ; Whereas the illegal cultivation of poppies and cannabis and the production of drugs and other psychotropic substances in the countries of the Central American isthmus is expanding alarmingly ; Whereas the growing trade in , and cultivation of, drugs threatens the economic and social stability of the countries of the Central American isthmus; Whereas Article 4 ( 1 ) of the Cooperation Agreement of 12 November 1985 between the European Economic Community , of the one part , and the countries parties to the General Treaty on Central American Economic Integration (Costa Rica , El Salvador , Guatemala, Honduras and Nicaragua) and Panama (6 ), of the other part , of which the Whereas the Heads of State of Central America and Panama, meeting at Puntarenas on 15 December 1990 , appealed to the Community to extend to their countries the tariff preferences granted to Bolivia , Colombia , Ecuador and Peru ; Whereas this appeal was backed by the Governments of Colombia and Ecuador in the San Andres Declaration of 15 January 1991 ; Whereas the ministerial meeting between the Community and the Central American countries , Panama and the cooperating countries ( Colombia , Mexico and Venezuela ) held , in Managua on 18 and 19 March 1991 dealt constructively with this matter at the urgent request of the Central American Ministers ; Whereas the Community considers it necessary to continue to support peace and democratization in Central America and Panama in the present period of consolidation and therefore, in order to increase these countries' export earnings and their growth , to grant them exceptional , temporary assistance by extending to their agricultural exports generalized tariffpreferences similar to those granted to Bolivia , Colombia , Ecuador and Peru ; whereas these concessions should be granted to them for the same period , without prejudice to the annual nature of the Community's system of generalized tariff preferences , ( ») OJ No C 194 , 25 . 7 . 1991 , p. 17 . ( 2 ) Opinion delivered on 12 December 1991 (not yet published in the Official Journal ). ( 3 ) Opinion delivered on 15 October 1991 (not yet published in the Official Journal ). ( 4 ) OJ No L 370 , 31 . 12. 1990 , p . 126 . ( s ) OJ No L 341 , 12 . 12 . 1991 , p. 1 . ( 6 ) OJ No L 172 , 30 . 6 . 1986 , p. 2 . No L 368 / 12 Official Journal of the European Communities 31 . 12 . 91 HAS ADOPTED THIS REGULATION: Article 2 1 . Regulation (EEC ) No 3833 / 90 shall continue to apply to products originating in countries mentioned in Article 1 and not listed in the Annex to this Regulation , but in Annex II to Regulation (EEC) No 3833 / 90 . 2 . Regulation (EEC) No 3833 / 90 shall continue to apply to products falling within Chapter 3 of the Common Customs Tariff originating in Panama . Article 3 This Regulation shall enter into force on 1 January 1992. Article 1 Subject to Article 2 (2 ) of this Regulation, Common Customs Tariff duties shall be totally suspended until 31 December 1992 for products listed in the Annex to this Regulation and originating in Costa Rica , El Salvador , Guatemala , Honduras , Nicaragua and Panama . Without prejudice to the levying of any supplementary duties that may apply , Article 1 (4 ) and Articles 7 to 12 of Regulation (EEC) No 3833 / 90 (*) shall apply to those countries and to the products listed in the Annex to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1991 . For the Council The President H. VAN DEN BROEK ( ») OJ No L 370 , 31 . 12 . 1990 , p. 86 . 31 . 12 . 91 Official Journal of the European Communities No L 368 / 13 ANNEX List of products covered by Article 1 (') ( 2 ) CN Code Description CHAPTER 3 except 0301 Fish and crustaceans , molluscs and other aquatic invertebrates 0409 00 00 Natural honey CHAPTER 6 except 0601 Live trees and other plants , bulbs, roots and the like ; cut flowers and ornamental foliage 0708 Leguminous vegetables, shelled or unshelled , fresh or chilled 0709 60 99 Other vegetables , fresh or chilled: other 0709 90 90 Other 0710 all codes except 0710 80 10 Vegetables (uncooked or cooked by steaming or boiling in water), frozen 0803 00 90 Bananas, including plantains , dried 0804 30 00 0804 50 00 Pineapples Guavas , mangoes and mangosteens 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs 1803 1804 1806 Cocoa paste , whether or not defatted Cocoa butter, fat and oil Chocolate and other food preparations containing cocoa 2001 2004 2005 2007 2008 2009 Vegetables , fruit , nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen Jams , fruit jellies , marmalades , fruit or nut puree and fruit or nur pastes , being cooked preparations , whether or not containing added sugar or other sweetening matter Fruit , nuts and other edible parts of plants, otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included Fruit juices (including grape must) and vegetable juices , unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter 2101 Extracts , essences and concentrates, of coffee , tea or mat6 and preparations with a basis of these products or with a basis of coffee , tea or mate ; roasted chicory and other roasted coffee substitutes , and extracts , essences and concentrates thereof (') Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the description of the goods shall be considered as having no more than an indicative value, the preferential scheme being determined , within the context of this Annex , by the coverage of the CN codes. Where ex CN codes are indicated , the preferential scheme is to be determined by application of the CN code and the corresponding description taken together . ( 2 ) Agricultural products which , under standard procedure, enjoy exemption from, or the total temporary suspension of, Common Customs Tariff duty are listed only pro memoria. No L 368 / 14 Official Journal of the European Communities 31 . 12 . 91 CN Code Description 2106 except 2106 90 30 , 2106 90 51 , 2106 90 55 , 2106 90 59 Food preparations not elsewhere specified or included 2204 except 2204 10 11 to 2204 30 10 Wine of fresh grapes , including fortified wines ; grape must other than that of heading No 2009 ' 2208 except 2208 40 90 , 2208 90 11 and 2208 90 19 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80% vol ; spirits , liqueurs and other spirituous beverages; compound alcoholic preparations of a kind used for the manufacture of beverages 2401 2402 Unmanufactured tobacco ; tobacco refuse : Cigars , cheroots , cigarillos and cigarettes , of tobacco or of tobacco substitutes: 0805 30 90 0805 40 00 Citrus fruit , fresh or dried: Limes Grapefuit 0807 10 10 0807 10 90 0807 20 00 Melons (including watermelons ) and papaws (papayas), fresh Watermelons Other Papaws (papayas) 0810 90 80 Other fruit , fresh 0811 Fruit and nuts , uncooked or cooked by steaming or boiling in water, frozen , whether or not containing added sugar or other sweetening matter CHAPTER 9 Coffee , tea , mate and spices , excluding products falling within CN codes 0905 00 00 and 0907 00 00 &lt; ¢ 1201 1202 1207 1209 1211 1214 Soya beans , whether or not broken Ground-nuts , not roasted or otherwise cooked , whether or not shelled or broken Other oil seeds and oleaginous fruits , whether or not broken Seeds , fruit and spores , of a kind used for sowing Plants and parts of plants (including seeds and fruits ), of a kind used primarily in perfumery , in pharmacy or for insecticidal , fungicidal or similar purposes , ... Swedes , mangolds , fodder roots , . . . 1301 1302 Lac; natural gums, resins , gum-resins and balsams Vegetable saps and extracts ; pectic substances , . . . 1504 except code 1504 30 11 Fats and oils and their fractions , of fish or marine mammals, whether or not refined , but not chemically modified 1519 Industrial monocarboxylic fatty acids ; acid oils from refining; industrial fatty alcohols 1520 Glycerol (glycerine), whether or not pure ; glycerol waters and glycerol lyes